Citation Nr: 1201803	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  08-29 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) from January 23, 2007 to September 30, 2008. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel





INTRODUCTION

The Veteran had active military service from January 1964 to May 1990.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2007 rating decision. 

In June 2008, a statement of the case was issued addressing TDIU as well as a claim for an increased rating for posttraumatic stress disorder (PTSD).  In the substantive appeal, the Veteran checked the box indicating that he wished to appeal all of the issues contained in the statement of the case.  However, he then spent more than six hand-written pages explaining that he only wanted to appeal the denial of his claim for TDIU.  The Veteran's intent was eminently clear, and therefore, the Board finds that the Veteran did not intend to perfect the appeal of a claim for an increased rating for PTSD.  The Veteran's representative initially listed the issue of a rating in excess of 50 percent for PTSD on the February 2010 statement (in addition to the TDIU issue), but it is noted that the representative corrected the issue on a Brief filed before the Board in November 2011, listing the only issue before the Board as entitlement to a TDIU.  

As such, the Board concludes that only jurisdiction over a claim of entitlement to TDIU has been conveyed on the Board, and therefore, only that issue will be addressed by this decision.


FINDING OF FACT

The evidence of record makes it at least as likely as not that the Veteran's service connected disabilities rendered him unemployable from January 23, 2007 to September 30, 2008.




CONCLUSION OF LAW

Criteria for a TDIU, between January 23, 2007 and September 30, 2008, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A TDIU may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the Board, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  

In January 2007, the Veteran submitted a claim asserting that he was unemployable as a result of his service connected disabilities and seeking a TDIU.  Since his claim was received, several of the Veteran's service connected disability ratings have been increased with retroactive effective dates such that the Veteran's total schedular disability rating at the time his TDIU claim was received was 80 percent.  

The 80 percent rating was based on a number of service connected disabilities, including PTSD (rated at 50 percent); cervical spondylosis (rated at 20 percent); diabetes mellitus (rated at 20 percent); degenerative joint disease of both shoulders (rated at 10 percent each); tinnitus (rated at 10 percent); hypertension (rated at 10 percent); and diverticulosis, hemorrhoids, a scar from a shrapnel wound to the wrist, and diabetic retinopathy (all rated as noncompensable).

Effective September 30, 2008, the Veteran was granted service connection for peripheral neuropathy of all four extremities (rated at 30 percent for the right upper extremity, and at 20 percent each for the other three extremities).  The addition of these disability ratings pushed the Veteran's schedular rating to 100 percent.  

However, because his combined rating from the date of claim until September 29, 2008 was only 80 percent, the Board must still consider whether a TDIU was warranted for this period.

During the course of his appeal the Veteran has submitted letters from co-workers, social workers, a psychiatrist, and from his wife describing his PTSD and the problems it caused him.  Many of these letters suggested that the Veteran was not able to work on account of his PTSD.  Conversely, the Veteran was also evaluated seen by a VA clinical psychologist who concluded that his PTSD did not render him unemployable.  The Board will briefly discuss the evidence of record.

In May 2006, the Veteran submitted a letter of resignation to his employer, indicating that he was retiring early because of worsening PTSD symptomatology.  The Veteran lamented that he was getting very forgetful and absent minded and was no longer able to concentrate or carry out his administrative duties.  He also found that he was unable to manage co-workers because of pent-up anger and irritability.
   
In January 2007, the Veteran submitted a claim for TDIU to VA, explaining that he had retired two years before he was eligible to take his full retirement, because his PTSD symptoms had made it impossible for him to satisfactorily complete his job.  

In conjunction with his claim, the Veteran submitted a letter from his private psychiatrist who wrote that the Veteran was without question completely unemployable at that time.  The psychiatrist explained that the Veteran was unable to handle pressures, stressors, or demands that would be required in the work environment; and indicated that his PTSD symptoms had been increasing such that he had been placed on a three month medical sick leave from February to May 2006.  The psychiatrist concluded that the Veteran was not in a position to seek any form of employment as his frustration tolerance, flashbacks, and potential lability make it impossible for him to function within a usual work environment with any degree of predictability.

A record of evaluation from approximately 2005, showed that the psychiatrist was of the opinion that working for a state agency had provided a sufficiently protective environment that the Veteran had been able to survive despite dissociation and panic attacks.  The psychiatrist found that from a perspective of the Florida Permanent Rating Guide, the Veteran would be moderately impaired on account of his PTSD, but when examining the Veteran as a whole, ignoring the fact that he was actually working at that time, he would speculate that the Veteran was vocationally unemployable should he ever leave his employer.

In April 2007, a social worker indicated that the Veteran's PTSD symptoms had escalated, rendering him indefinitely unable to function in an employment setting.

The Veteran wrote a statement in April 2007, indicating that he had decided to leave his job two years earlier, because he felt that he had lost control over some aspects of his life on account of mood swings.  This, he found made it difficult to concentrate well enough to carry out his managerial and administrative duties at work.  He reported increasing flashbacks, nightmares, and panic attacks, all of which interfered with his ability to work.

In May 2007, the Veteran's supervisor for his final three years of employment indicated that the Veteran had substantial limitations with respect to his ability to manage his emotions in stressful environments.  He indicated that the Veteran became absentminded and tended to repeat himself to such an extent that it became clear that the Veteran needed to be insulated from the full weight of his work obligations.

A coworker wrote that over the previous seven years, she had witnessed an increasing deterioration of the Veteran's spirit and zeal for his job and life.  The Veteran reportedly became bitter and less able to deal with the stresses of the job.  His interaction with his subordinates became less tolerable to him and his trust in his superiors plummeted.

In May 2007, a social worker at the Vet Center wrote a letter indicating that he had worked with the Veteran for several years.  He indicated that the Veteran had been working in a highly stressful job as a supervisor and manager with a state agency, and that his condition had gradually deteriorated as his PTSD symptoms had escalated.  The social worker noted that the Veteran had been placed on medical sick leave because of his psychiatric symptoms, which were exacerbated by his wife being paralyzed.  The social worker noted that the Veteran's physician had recommended that he retire, and the social worker concurred, stating that without question the Veteran was unemployable. 

The Veteran's supervisor wrote a letter in June 2007 stating that the Veteran had retired earlier than planned because of increasing stress and its impact on his abilities to perform his duties.

In August 2007, the Veteran underwent a VA psychiatric examination.  The examiner reviewed the Veteran's symptoms, but concluded that the Veteran was not in fact unemployable as a result of his PTSD.  The examiner explained that the Veteran had worked as an administrator for a state agency and his account suggested that he was able to perform relatively well in the demanding position, despite his reports of irritability and decreased concentration and memory.  The examiner estimated that the Veteran's PTSD symptoms were moderate and were not severe enough to interfere with the Veteran's capacity to engage in gainful employment.  It was also noted that the Veteran's wife was a paraplegic and that the Veteran spent much of his time caring for her.

In a notice of disagreement in November 2007, the Veteran wrote that he had not sought other employment since retiring, because his PTSD would not allow him to function in a work setting.  He argued that symptoms of his PTSD included an inability to concentrate well enough to carry out his managerial, administrative, and leadership duties.  He also complained that he had difficulty sleeping due to nightmares.

The Veteran specifically disagreed with the VA examiner's conclusion, explaining that while he had continued to work, he did not perform well in the demanding position, due to the continuing deterioration of his managerial skills and his ability to cope.  He also pointed out that irritability, decreased concentration and memory loss also impaired his ability to work.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

Having reviewed the evidence, the Board concludes that the evidence is at the very least in relative equipoise.  The only evidence which opposes the Veteran's contention that he is unemployable as a result of his service connected disabilities was the opinion of the VA examiner.  However, this opinion only took into account the Veteran's service connected PTSD, and did not consider the impairment caused by the Veteran's other service connected disabilities on his employability.  This fact alone renders the VA opinion insufficient to resolve a claim for TDIU.

Conversely, the Veteran has presented a number of opinions from social workers and from a private psychiatrist which found that his PTSD rendered him unemployable.  There were also letters from the Veteran's supervisor who explained how the Veteran's PTSD symptoms had increased over time and had eventually prevented him from being able to keep up the requirements of gainful employment.  While these opinions did not address the Veteran's service connected disabilities outside of PTSD, it is clear to the Board that these other impairments, including cervical spondylosis and diabetes mellitus, would not improve the Veteran's employment prospects.

Additionally, while the examiner based his opinion that the Veteran was employable on the fact that the Veteran had been able to work for the state agency for a number of years, a review of the letters from the Veteran's supervisors and co-workers made it plainly clear that towards the end of his employment, a number of accommodations were being made to shelter the Veteran and that his increasing PTSD symptoms were making it difficult for him to function in a work setting.  As such, it would appear that the examiner's opinion is somewhat undermined by the evidence of record.

The Veteran was not working at the time he filed his claim for TDIU, and it is clear from the statements and medical records that he was not capable of maintaining substantially gainful employment at that time.  As such, the criteria for a TDIU from January 23, 2007 to September 30, 2008 have been met and the Veteran's claim is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).
 
ORDER

A total rating based on individual unemployability due to service-connected disabilities from January 23, 2007 to September 30, 2008 is granted, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


